                                                       1       Kelly H. Dove, Esq. (NV Bar No. 10569)
                                                               Jennifer L. McBee, Esq. (NV Bar No. 9110)
                                                       2       SNELL & WILMER L.L.P.
                                                               3883 Howard Hughes Parkway, Suite 1100
                                                       3       Las Vegas, NV 89169
                                                               Telephone: (702) 784-5200
                                                       4       Facsimile: (702) 784-5252
                                                               Email: kdove@swlaw.com
                                                       5              jmcbee@swlaw.com
                                                       6       Attorneys for U.S. Bank National Association
                                                       7
                                                                                        UNITED STATES DISTRICT COURT
                                                       8
                                                                                                  DISTRICT OF NEVADA
                                                       9

                                                      10       U.S. BANK NATIONAL ASSOCIATION,                    Case No. 2:17-cv-01899-RFB-CWH
                                                               AS TRUSTEE FOR CREDIT SUISSE FIRST
                                                      11       BOSTON MORTGAGE SECURITIES
                                                               CORP., CSMC MORTGAGE-BACKED
                                                      12       PASS-THROUGH CERTIFICATES, SERIES                  JOINT MOTION TO EXTEND
             3883 Howard Hughes Parkway, Suite 1100




                                                               2006-7;                                            DEADLINE TO FILE STIPULATION
                                                                                                                  FOR DISMISSAL WITH PREJUDICE
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                    Plaintiffs,
                                                                                                                  (FIRST REQUEST)
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                               vs.
                               L.L.P.




                                                      15
                                                               SFR INVESTMENTS POOL 1, LLC, a
                                                      16       Nevada limited-liability company;
                                                               SOUTHERN HIGHLANDS COMMUNITY
                                                      17       ASSOCIATION, a Nevada non-profit
                                                               corporation; ALESSI & KOENIG, LLC, a
                                                      18       Nevada limited-liability company;

                                                      19                            Defendants.

                                                      20

                                                      21             Plaintiff U.S. Bank National Association, as Trustee for Credit Suisse First Boston
                                                      22   Mortgage Securities Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-7’s
                                                      23   (“U.S. Bank”) and Defendant SFR Investments Pool 1, LLC (“SFR”) (collectively, the “Parties”1),
                                                      24   by and through their attorneys of record, hereby move jointly to extend the deadline to file a
                                                      25   Stipulation for Dismissal of Wells Fargo an additional (30) thirty days, based on the following:
                                                      26
                                                           1
                                                      27    On February 1, 2010, Southern Highlands Community Association was dismissed from this action with
                                                           prejudice [ECF No. 88.] Alessi & Koenig, LLC has not yet made an appearance in this action. As such,
                                                      28   U.S. Bank and SFR are the only signatories to this joint motion.

                                                           4841-5921-1925
                                                       1            1.      On February 14, 2019, the Parties filed a Notice of Settlement [ECF No. 90]; and
                                                       2            2.      On February 19, 2019, the Court entered a Minute Order in Chambers, ordering the
                                                       3   Parties to submit a stipulation to dismiss the claims between the Parties by April 22, 2019 [ECF
                                                       4   No. 78.]
                                                       5
                                                                    3.      The Parties are currently taking steps to complete all required settlement terms.
                                                       6
                                                                    4.      The Parties request an extension of thirty (30) days to file a Stipulation for Dismissal
                                                       7
                                                           with Prejudice to allow sufficient time to fully perform the settlement terms, up to and including
                                                       8
                                                           May 22, 2019.
                                                       9
                                                           DATED this 24th day of April 2019.                    DATED this 24th day of April 2019.
                                                      10
                                                           KIM GILBERT EBRON                                     SNELL & WILMER L.L.P.
                                                      11

                                                      12      /s/ Diana S. Ebron (used with permission)              /s/ Jennifer L. McBee
             3883 Howard Hughes Parkway, Suite 1100




                                                           Diana S. Ebron (NV Bar No. 10580)                     Kelly H. Dove (NV Bar No. 10569)
Snell & Wilmer




                                                      13   Jacqueline A. Gilbert (NV Bar No. 10593)              Jennifer L. McBee (NV Bar No. 9110)
                    Las Vegas, Nevada 89169




                                                           Karen L. Hanks (NV Bar No. 9578)                      3883 Howard Hughes Parkway, Suite 1100
                         LAW OFFICES

                          702.784.5200




                                                      14   7625 Dean Martin Drive, Suite 110                     Las Vegas, NV 89169
                               L.L.P.




                                                           Las Vegas, Nevada 89139-5974                          Telephone: (702) 784-5200
                                                      15   Telephone: (702) 485-3300                             Facsimile: (702) 784-5252
                                                           Facsimile: (702) 485-3301
                                                      16                                                         Attorneys for U.S. Bank National Association
                                                           Attorney for Defendant SFR Investments
                                                      17   Pool 1, LLC

                                                      18

                                                      19
                                                                                                             ORDER
                                                      20
                                                                    IT IS SO ORDERED.
                                                      21
                                                                                                          ____________________________________
                                                                                                        ________________________________
                                                      22                                                  UNITED STATES
                                                                                                        RICHARD           DISTRICT JUDGE
                                                                                                                   F. BOULWARE,    II
                                                      23                                                UNITED STATES DISTRICT JUDGE
                                                                                                          DATED _____________________________
                                                      24                                                DATED this 25th day of April, 2019.

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4841-5921-1925
                                                                                                             -2-
                                                       1
                                                                                              CERTIFICATE OF SERVICE
                                                       2
                                                                    I hereby certify that on this date, I electronically filed the foregoing with the Clerk of Court
                                                       3
                                                           for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system. Participants
                                                       4
                                                           in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                       5
                                                                    DATED: April 24, 2019
                                                       6

                                                       7
                                                                                                           An Employee of Snell & Wilmer L.L.P.
                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4841-5921-1925
                                                                                                             -3-
